UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 19-6623


TERAH C. MORRIS, a/k/a Angelica Lil Mama Morris,

                    Plaintiff - Appellant,

             v.

MEREDITH CARY, Chief Psychiatrist for the State of Virginia; DR. WILLIAM
LEE, Western Regional Mental Health Clinical Supervisor; DONNIE L TRENT, II,
M.Ed, BSN, Psychology Associate I, Qualified Mental Health Professional;
TERRENCE M. HUFF, M.Ed, Psych II, Qualified Mental Health Professional
Senior; T. BUCHANAN, M.Ed, Psychology Associate I, Qualified Mental Health
Professional; STEPHANIE C. FLETCHER, M. Ed, Psychology Associate I,
Qualified Mental Health Professional; RICK SAYLOR, M.Ed, Psych II, Qualified
Mental Health Professional Senior; DR. EVERETT ELLISON MCDUFFIE,
Contractual Psychiatrist,

                    Defendants - Appellees,

             and

DR. DENISE MALONE, Chief Psychologist for the State of Virginia; FREDERICK
SCHILLING, Health Service Director; GENDER DYSPHORIA COMMITTEE;
EARL R. BARKSDALE, Previous Warden; CHELSEA ADAMS, M.Ed,
Psychology Associate I, Qualified Mental Health Professional; J. ARTRIP, Assistant
Warden; VICKY PHIPPS, RNCB; D. STILL, Security Captain; LARRY ROSS
COLLINS, Security Lieutenant; JAMES MESSER, Security Seargent,

                    Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:17-cv-00093-NKM-PMS)
Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terah C. Morris, Appellant Pro Se. Elizabeth Martin Muldowney, SANDS ANDERSON,
PC, Richmond, Virginia; John Thomas Jessee, LECLAIR RYAN, PC, Roanoke, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Terah C. Morris appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Morris’ 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Morris v. Cary, No. 7:17-cv-00093-NKM-PMS (W.D.

Va. Mar. 29, 2019).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3